NOTE: ThiS order is n0np1'ecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
STRECK, INC.,
Plaintiff-Appellee,
V.
RESEARCH & DIAGNOSTIC SYSTEMS, INC.
AND TECHNE CORPORATION,
Defen,dants-Appellar,ts.
2011-1044 ~
Appea1 from the United StateS DiStrict C0urt for the
District of Nebraska in case n0. 06-CV-0458, Chief Judge
J0seph F. Batail10n.
STRECK, INC.,
Plaintiff-Appellee,
V.
RESEARCH & DIAGNOSTIC SYSTEMS, INC.,
Defenclant-Appellan,t.
2011-1045

STRECK V. RESEARCH & DIAGNOSTIC 2
Appeal from the United States District C0urt for the
District of Nebraska in case no. 09-CV-0410, Chief Judge
Joseph F. Batai11on.
ON MOTION
0 R D E R
Bef0re NEWMAN, Circuit Judge. ~
The parties jointly move to "Set together” these appeals
for purposes of oral argument a motion we treat as a
motion to treat these appeals as companion cases.
Upon consideration thereof,
IT IS ORDERE1) THAT: _
The motions are granted to the extent that the cases
will be argued together before the same merits panel.
FoR THE CoURT
JUN» 1 5 2011
/s/' J an Ho1:ba1y
Date J an Horba1y
C1erk
co: F1oyd R. Nation, Esq. F"_ED
Kurt J. Nieder1uecke, Esq. 5-5iEgL|!F§`l§€*§A?_P[:|;fé|B'¢i_IF0R
Martin M. Zoltick, Esq.
.IAN HORBAL¥
6LEH(